Citation Nr: 1019581	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement an increased rating for lumbar spine degenerative 
disc disease (DDD), L4-L5, lumbar spine, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO, among other things, 
increased the rating for the Veteran's lumbar spine DDD from 
0 to 20 percent, effective April 30, 2004.

The Board notes that, in February his 2005 notice of 
disagreement (NOD) as to the 20 percent rating, the Veteran, 
noting a prior 10 percent rating and subsequent reduction for  
his lumbar spine disability, wrote, "[U]nless you think 
there was some miracle of divine intervention that caused 
that condition to change for the better, and then somehow 
come back again, I don't understand why this should not be 
retroactive back to that time when it was initially 
awarded."  The issue of whether this communication 
constitutes a NOD as to the April 30, 2004 effective date for 
the increased, 20 percent rating, has thus been raised by the 
record.  See 38 C.F.R. § 20.201 (NOD does not require special 
wording but need only communicate dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result); Palmer v. Nicholson, 21 Vet. App. 
434, 437 (2007) ("VA has always been, and will continue to 
be, liberal in determining what constitutes a Notice of 
Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 
1992)).   As this issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ) it is referred to 
the AOJ for appropriate action.

In January 2009, the Board remanded the increased rating 
claim.


FINDING OF FACT

The Veteran's lumbar spine DDD is manifested by flexion of 
the thoracolumbar spine greater than 30 degrees, and there is 
no evidence of incapacitating episodes as defined by the 
applicable regulation.




CONCLUSION OF LAW

The criteria have not been met for a rating higher than 20 
percent for lumbar spine DDD, L4-L5.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5236 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a September 2004 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the claim for 
an increased rating for his lumbar spine disability.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the September 2004 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of the disability-rating element of his 
claim in an April 2009 letter.  He was not notified of the 
effective date element of his claim, but as no effective date 
is being assigned, this error did not prejudice the Veteran.  
See 38 C.F.R. § 19.9(a)(1) (remand required only when further 
action "is essential for a proper appellate decision").  
Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).  The April 2009 letter also 
provided additional information regarding disability rating 
and the criteria applicable to the Veteran's increased rating 
claim in compliance with a decision of the Court that was 
subsequently vacated by the Federal Circuit.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claim in an October 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service VA 
treatment records.  In addition, the Veteran was afforded a 
December 2004 VA-authorized examination and a June 2009 VA 
examination as to the severity of his lumbar spine DDD.  As 
discussed below, these examinations were adequate because the 
examiners described the symptoms of the lumbar spine DDD in 
terms of the relevant criteria and addressed the impact of 
the lumbar spine disability on the Veteran's employment.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for lumbar 
spine DDD is thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate 
for any rating claim when the factual findings show distinct 
time periods during the appeal period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, as explained below, the uniform 20 percent 
rating for the Veteran's lumbar spine DDD is proper.

The Veteran's lumbar spine disability is rated under 
38 C.F.R. § 4.71a.  It had been rated under Diagnostic Code 
(DC) 5294, applicable to sacro-iliac injury and weakness.  
Under the criteria in effect effective September 26, 2003, 
sacroiliac injury and weakness is rated under DC 5236.  
However, all disabilities of the spine are rated pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine (general rating formula) or, in the case of IVDS, 
either the general rating formula or the Formula for Rating 
IVDS based on Incapacitating Episodes.

With regard to the lumbar spine, the general rating formula 
provides a 20 percent disability rating for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour.  The next higher, 40 percent 
rating is warranted when there is forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  Higher ratings of 50 and 
100 percent are warranted for ankylosis.

Note 1 to the general rating formula provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for ratings from 10 to 60 
percent based on the duration of incapacitating episodes, 
defined by Note 1 as a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

In addition, when determining the degree of limitation of 
motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59.

The 20 percent rating that the Veteran is currently receiving 
for his lumbar spine disability contemplates forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.  In order to warrant an increased 
rating, the symptoms of the lumbar spine disability must more 
nearly approximate the functional equivalent of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is not entitled to a higher, 40 percent rating 
based on range of motion figures.  On the December 2004 VA-
authorized examination, flexion was to 75 degrees with pain.  
The examiner indicated that range of motion of the 
thoracolumbar spine was limited by pain but was not limited 
by fatigue, weakness, lack of endurance, or incoordination.  
A February 2006 VA treatment note indicates that forward 
flexion was to 90 degrees and was limited by pain, but did 
not indicate the degree of limitation due to the pain.  On 
the June 2009 VA examination, flexion was to 90 degrees.  
While the review of systems indicated that there was a 
history of decreased motion, stiffness, and weakness, there 
was no history of fatigue, spasms, pain, or flare-ups of 
spinal conditions.  Moreover, there was no objective evidence 
of pain on active range of motion.  There was evidence of 
pain following repetitive motion but there were no additional 
limitations after three repetitions of range of motion.  
Thus, as the range of motion figures do not reflect forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, there is no basis for a higher, 40 percent rating under 
the general rating formula.  Moreover, while there was 
evidence of pain, the evidence also indicated that neither 
pain nor the other DeLuca factors resulted in range of motion 
close to 30 degrees or less of forward flexion of the 
thoracolumbar spine, the requirement for the next higher, 40 
percent rating under the general rating formula.  There is 
therefore no basis for a higher, 40 percent rating under the 
general rating formula for the Veteran's lumbar spine DDD.

The Board must also consider whether there are associated 
objective neurologic abnormalities.  The Board finds that 
there are not, for the following reasons.  On the December 
2004 VA-authorized examination, the Veteran denied any 
paresthesias or loss of bladder and bowel control associated 
with lumbar spine pain.  There was evidence of mild 
paraspinal muscle spasm, no evidence of tenderness or 
weakness, straight leg raising was negative, Lasegue sign was 
negative, and there was no evidence of radiation of pain.  
Motor strength was normal, there was no evidence of muscle 
atrophy, sensation was intact in the lower extremities, and 
deep tendon reflexes were 2+ in the knees and ankles.  The 
diagnosis was interlateral pars interarticularis defect of 
the lumbar spine.  On the June 2009 VA examination, the 
review of systems indicated that there were no objective 
abnormalities of the thoracic sacrospinalis, including spasm, 
atrophy, guarding, tenderness, or weakness, except for pain 
with motion.  Detailed motor and sensory examinations were a 
normal 5/5 for all muscle testing and 2/2 for all sensation 
testing.  Lasegue's sign was not positive.

The VA treatment notes similarly indicated that there were no 
neurologic abnormalities associated with the Veteran's lumbar 
spine DDD.  A September 2005 VA treatment note indicated that 
there was left calf tenderness but noted that there was 
negative Hormel's sign and was probably not consistent with 
deep vein thrombosis as there was no swelling or erythema.  
The February 2006 VA treatment note indicated that there was 
tenderness on palpation, negative straight leg raising 
bilaterally, negative Patrick's test, deep tendon reflexes 
were symmetric, sensation to the tip of a paper clip was 
intact, and lower extremity strength was 5/5.  An April 2006 
VA treatment note indicated that no deficits were noted on 
muscle test, sensation of the bilateral lower extremities 
were intact to light touch.

The above evidence reflects that most neurologic testing was 
negative.  Moreover, the mild paraspinal muscle spasm is 
listed in the criteria for the 20 percent rating the Veteran 
is receiving under the general rating formula, and the left 
calf pain was not attributed to the lumbar spine disability.  
Thus, the Board finds that there were no neurologic 
abnormalities associated with the Veteran's lumbar spine DDD 
warranting a separate rating under Note 1 to the general 
rating formula.

The Board must also consider if a higher rating is warranted 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes.  As incapacitating episodes are defined as 
requiring bed rest and treatment prescribed by a physician, 
and there is no such evidence in the claims file, a higher 
rating is not available pursuant to this formula.  On the 
December 2004 VA-authorized examination, the Veteran denied 
incapacitating episodes.  The June 2009 VA examination report 
initially indicated "Yes," in response to the question, 
"Are there incapacitating episodes of spine disease."  The 
report then indicated that, with regard to the cervical spine 
the Veteran was unable to get off of the couch and had to 
crawl to the bathroom, and with regard to the thoracolumbar 
spine that there were "perhaps two a year," without 
specifying the number of days and duration of each episode.  
Subsequently, the examination report indicated that the 
incapacitating episodes were not due to IVDS.  While the 
nature and duration of these episodes is not entirely clear 
from the examination report, they do not under any 
interpretation meet the definition of incapacitating episodes 
in Note 1 to the formula.  Therefore, the Veteran is not 
entitled to a rating higher than 20 percent under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

In his written statements, the Veteran did not argue that he 
is entitled to a higher rating under the schedular criteria 
for rating disabilities of the spine.  In his February 2005 
notice of disagreement (NOD), the Veteran acknowledged that 
the criteria included range of motion and pain, but argued 
that the criteria did not "seem to take into account the 
limits it puts on my ability to work and earn a living or 
enjoy my life."  He added, "Considering that I deal with 
this on a daily basis, the impact this condition has on my 
quality of life is certainly greater than 20 percent.  I 
haven't been able to work a full day for years."  He noted 
that he had taken Excedrin, which helped him get through the 
day, but stopped taking it due to his ulcer.

The Veteran is competent to describe the effect of his lumbar 
spine disability, but his statements must be weighed against 
the other evidence of record.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Veteran's 
statements focussed primarily on the impact of his disability 
on employment and daily life, the Board will consider these 
statements in its discussion below considering whether 
referral for an extraschedular rating is warranted.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

To the extent that the criteria for rating the Veteran's 
lumbar spine disability did not adequately contemplate the 
Veteran's disability picture, the Board finds that referral 
for extraschedular consideration is not warranted.  The other 
range of motion figures not directly relevant to the issue of 
entitlement to a rating higher than 20 percent under the 
general rating formula do not indicate significant additional 
impairment.  On the December 2004 VA examination, extension 
was to 30 degrees with pain, lateral flexion was to 30 
degrees bilaterally, and lateral rotation was to 30 degrees 
bilaterally.  The February 2006 VA treatment note indicated 
that extension was to 20 degrees and lateral bending was to 
45 degrees bilaterally.  On the June 2009 VA examination, 
extension was to 30 degrees, lateral flexion was to 30 
degrees bilaterally, and rotation was to 75 degrees on the 
left and to 90 degrees on the right.  These range of motion 
figures are at or near normal.  See general rating formula, 
Note 2 (normal range of motion of the thoracolumbar spine is 
extension to 30 degrees, left and right lateral flexion to 30 
degrees, and left and right rotation to 30 degrees).  
Similarly, X-ray findings do not indicate that there are 
symptoms other than those in the criteria that warrant a 
rating higher than 20 percent.  The December 2004 X-ray 
report contains an impression of moderate DDD at L4-L5.  A 
February 2006 X-ray report contains an impression of minimal 
degenerative and discogenic changes stand at L4/5.  An 
October 2008 X-ray report contains an impression of very 
mild, anterolisthesis of L5 on S1, which could be related to 
pars defect.  The March 2009 X-ray report contains an 
impression of mild DDD at L4-L5 without significant 
progression.  Thus, the other range of motion figures and X-
rays reflect mild to moderate symptoms consistent with the 20 
percent rating. 

As to the Veteran's statement that he has not been able to 
work a full day for years, on the December 2004 VA-authorized 
examination, the Veteran indicated that he was able to 
function with and without medication, and that he had lost 
about two months of work because of this condition.  On the 
June 2009 VA examination, the Veteran indicated that his 
usual occupation was marine technician, that he was not 
employed and not retired, and that he had been unemployed for 
less than one year because he was laid off in October 2008.  
The Veteran's general statements regarding the impact of his 
lumbar spine DDD on his employment, including that he has not 
been able to work a full day for years, does not warrant 
referral for extraschedular consideration, particularly in 
light of the other evidence of record.   The Veteran's more 
specific statements, made to physicians during examinations, 
indicate that he was able to function, that he lost about two 
months of work, and that he had been laid off, without giving 
a particular reason.  While the Board acknowledges that the 
Veteran's lumbar spine disability has impaired his ability to 
work and caused him loss of working time, the degrees of 
disability specified in the Rating Schedule are themselves 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  The above evidence indicates that the 
Veteran was able to function at work and does not indicate 
that the loss of working time has been greater than that 
indicated by the 20 percent rating or that it constitutes 
marked interference with employment.  Moreover, there is no 
evidence of frequent hospitalization or that the Veteran's 
symptoms have otherwise rendered impractical the application 
of the regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation for the lumbar 
spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, as noted, in January 2009 the Board remanded this 
claim to the Appeals Management Center (AMC) with 
instructions to obtain additional treatment records and to 
afford the Veteran a new VA examination as to the severity of 
his lumbar spine DDD.  The additional records were obtained 
and the examination was provided.  As shown above, the 
examination provided an adequate basis on which to rate the 
Veteran's lumbar spine disability.  In the post remand brief, 
the Veteran's representative wrote, "A review of the claims 
file indicates the AOJ has complied with the Board's remand 
directive."  Consequently, the evidence reflects that the 
AMC complied with the Board's January 2009 remand 
instructions, and another remand is not required.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

For the foregoing reasons, the preponderance of the evidence 
is against the claim for an increased rating for lumbar spine 
DDD, L4-L5.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement an increased rating for lumbar spine degenerative 
disc disease (DDD), L4-L5, lumbar spine, currently rated 20 
percent disabling, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


